R E C E l V E
UNITED sTATEs DIsTRICT CoURT

APR 1 8 2019 WESTERN DISTRICT oF LoUIslANA
wESJ:F::.Y.::#;z€r%-F°ss.§. ALEXANDRIA DIVISION

ALEXANDR|A, LOUlSlANA
ANDRE HARRIS, cIVIL AcTIoN No. 1:19-cv-032-P
Petitioner
VERSUS JUDGE DEE D. DRELL
CALVIN JoHNsoN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons stated in the Report and Recommendation of the l\/[agistrate
Judge previously filed herein (Doc. 5), and after a de novo review of the record
including the Objection filed by Petitioner (Doc. 8), and having determined that the
findings and recommendation are correct under the applicable laW;

IT IS ORDERED that the § 2241 petition is hereby DISMISSED for lack of
jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT

PREJUDICE as to the merits of Harris’s claim. __C

`/_,
THUS DONE AND SIGNED at AleXandria, Louisiana, this g 2 day of

H>/)»@+<-» ,2019.

.`\

D E D. DRELL
UNITED STATES DISTRICT JUDGE

